               United States District Court
                      Northern District of New York

                    JUDGMENT IN A CIVIL CASE

DUMEL TUCKER,

                    Petitioner,

                    V.                 CASE NUMBER: 9:19-CV-1096

EARL BELL,

                    Respondent.


[x]          Decision by Court. This action came to trial or hearing before the Court.
             The issues have been tried or heard and a decision has been rendered.


IT IS ORDERED AND ADJUDGED, that this action is dismissed for petitioner’s failure to
submit an amended petition within thirty days in accordance with the Decision and Order
dated December 9, 2019 of US District Judge Mae A. D’Agostino.



February 18, 2020
DATE




ENTERED ON DOCKET:
2/18/2020                                     s/Nancy A. Steves
                                              (BY) DEPUTY CLERK
